Citation Nr: 0031207	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  98-19 418A	)	DATE
	)
	)

On appeal from a decision certified by the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1. Entitlement to service connection for tinnitus.

2.  Entitlement to the assignment of a higher disability 
evaluation for bilateral hearing loss, currently evaluated as 
10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which established service connection 
for bilateral hearing loss, assigning a 10 percent disability 
evaluation. 

On his substantive appeal, the veteran asserted that his 
disability should be evaluated as 100 percent disabling, 
which the Board interprets as a claim for entitlement to a 
total disability rating based on individual unemployability 
(TDIU) due to service-connected disabilities.  Inasmuch as 
that issue has not been adjudicated, it is referred to the RO 
for disposition as appropriate.

Before the Board addresses a question that was not addressed 
by the RO, it must determine whether the veteran has been 
given adequate notice of the need to submit evidence or 
argument on that question and an opportunity to address the 
question at a hearing, and, if not, whether the veteran would 
be prejudiced thereby. At his hearing before the undersigned 
sitting as a travel member of the Board, the veteran asserted 
a claim of entitlement to service connection for tinnitus, 
which was not addressed by the RO.  However, the Board 
regards the claim as inextricably intertwined with the claim 
for increased compensation for bilateral hearing loss that 
has been certified.  In light of the Board's disposition of 
this claim, the Board perceives no prejudice to the appellant 
taking jurisdiction and adjudicating the claim.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The issue pertaining to the evaluation of bilateral hearing 
loss will be addressed in the Remand portion of the decision.



FINDINGS OF FACT

1.  The veteran was exposed to acoustical trauma in service.

2.  The medical evidence of record reflects that it is at 
least as likely as not that tinnitus is related to service.   


CONCLUSION OF LAW

Tinnitus was incurred in military service.  38 U.S.C.A. §§ 
1110, 1131 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110.  Disability that is proximately due to or the result 
of a service-connected disease or injury may also be service 
connected.  38 C.F.R. § 3.310.  "A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Additionally, 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Each disorder for 
which a veteran seeks service connection must be considered 
on the basis of evidence, including that shown by his service 
records, his medical records, and pertinent medical and lay 
evidence.  Id. 

"In order to prevail on the issue of service connection . . 
. there must be medical evidence of a current disability 
[citation omitted]; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Entitlement to service connection for bilateral hearing loss 
was established by an August 1998 rating decision.  The 
veteran was exposed to acoustical trauma during service.  
There is no evidence that the veteran was exposed to 
acoustical trauma after service.  An August 1997 audiologic 
examination noted tinnitus as additional hearing pathology.  
In this case, the service medical records are silent as to 
complaints, treatment or diagnoses relating to tinnitus. 

The provisions of 38 C.F.R. § 4.14 provide that an evaluation 
of the same manifestations under different diagnoses is not 
appropriate.  However, where separate and distinct 
manifestations have arisen from the same injury, separate 
disability ratings may be assigned unless it constitutes the 
same disability or the same manifestation.  Esteban v. Brown, 
6 Vet. App. 259 (1994).  The critical element is that none of 
the symptomatology is duplicative or overlapping; the 
manifestations and the disabilities must be separate and 
distinct.  Id. at 262.   

The benefit of the doubt rule is a unique standard that is 
applicable to claims before the VA.  In essence, the rule 
provides that, where there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving the issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b).  In determining whether 
the statutory right to the benefit of the doubt applies, a 
determination as to the balance of all the evidence must be 
made.  The benefit of the doubt rule only applies if it is 
found that the evidence is in equipoise.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).  The Board finds that there 
is an approximate balance of positive and negative evidence 
because while the service records are negative for the 
claimed disability, the record likewise does not suggest that 
the condition could be attributed to acoustical trauma 
exposure after service.  Under the circumstances, the benefit 
of the doubt has been resolved in the veteran's favor.  38 
U.S.C.A. § 5107. 


ORDER

Entitlement to service connection for tinnitus is granted. 


REMAND

The Board observes that at his Board hearing in October 2000, 
the veteran indicated that he had recently had additional 
audiologic examinations, which the Board observes have not 
been associated with the claims file.  The VA's statutory 
duty to assist includes the obligation to obtain pertinent 
treatment records, the existence of which has been called to 
its attention.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Ivey v. Derwinski, 2 Vet. App. 320 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

During the pendency of this appeal, VA issued new regulations 
for evaluating disabilities affecting auditory impairment.  
64 Fed. Reg. 25202 (1999).  They were effective June 10, 
1999.  Where laws or regulations change, after a claim has 
been filed or reopened, and before administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies, unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 
308, 312 (1991).

While the regulations noted above had been published and 
became effective during the pendency of this appeal, they 
were not applied to the present claim.  A comparison to the 
previous version of the regulation does not disclose any 
pertinent change to the regulation that would affect the 
outcome of this decision, however.  See 38 C.F.R. § 4.85, 
4.87, 4.87a (1998).  Therefore, the Board concludes that the 
veteran is not prejudiced by application of the current 
criteria to his claim since there are no substantive changes 
in the regulation. 

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent are based on organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.

The veteran was afforded a VA fee based audiological 
examination in June 1998, which examination results did not 
report results at individual frequencies in accordance with 
standard procedure.  Upon closer inspection, the Board is of 
the opinion that the examination may have prejudicially 
incorporated results for threshold frequencies other than 
those specified for rating purposes, to the effect of 
suggesting a less severe hearing disability than that 
produced through application of the appropriate frequency 
test results.  Inasmuch as the Board is precluded from 
extracting the results at the appropriate frequencies without 
benefit of medical opinion, the case must be returned for 
additional development. 

Because the VA fee based audiological examination may have 
been misinterpreted in part by the RO, the Board is of the 
additional opinion that the veteran is entitled to an 
examination to clarify his present state of disability.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:  

1.  The RO should request that the 
veteran provide information as to the 
medical facilities at which he received 
inpatient and outpatient treatment or 
testing pertaining to his service-
connected hearing loss from 1998 to the 
present.  Upon receipt of the requested 
information, the RO should contact the 
identified facilities and request that 
all available pertinent clinical 
documentation be forwarded for 
incorporation into the record. 

2.  The veteran should then be scheduled 
for VA ear and audiology examinations to 
determine the current extent of his 
service-connected bilateral hearing loss 
and to plainly report the respective 
decibel loss at 500, 1000, 2000, 3000, 
and 4000 hertz as well as the average 
decibel loss between 1000 and 4000 hertz 
together with speech recognition ability 
bilaterally.  

The examiner should be provided with the 
claims folder for review in connection 
with his evaluation.  All indicated tests 
should be accomplished.  

The examiner should also interpret the 
June 1998 audiologic examination in terms 
of decibel loss at 500, 1000, 2000, 3000, 
and 4000 hertz as well as the average 
decibel loss between 1000 and 4000 hertz 
together with speech recognition ability 
bilaterally.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
consolidated record.  Thereafter, the RO 
should readjudicate the issue on appeal 
to include consideration of entitlement 
to an extraschedular rating.  If the 
determination remains adverse to the 
veteran, he and his representative, if 
any, should be furnished a supplemental 
statement of the case and an opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until he is notified by the 
RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 2 -


- 1 -


